PER CURIAM:
This claim was submitted upon a duly executed written stipulation to the effect that the respondent is liable for damages in the sum of $4,000.00, based upon the following facts.
On and prior to October 1, 1977, claimants were occupying an apartment owned by Patrick West, in Princeton, West Virginia. Also prior to that date, the respondent had been engaged in a road construction project in the immediate vicinity of the aforesaid apartment.
Respondent, during these construction activities, placed a landfill on land adjacent to claimants’ apartment without making any provisions for drainage of surface water. As a result of such negligence, mud and water washed into the apartment on or about October 1, 1977, damaging personal property owned by the claimants and forcing them to find other living quarters. *288Claimants’ expenses included money for food, rent, and three days’ lost wages.
In a cause of action styled Patrick West v. Department of Highways, Claim No. CC-77-205, the claimant Patrick West, owner of the apartment in the instant case, sought compensation from the respondent for damage to the building itself. A written stipulation filed therein indicated that the respondent admitted both negligence and liability for causing the mud and water to wash into the apartment building.
In view of the foregoing facts, this Court hereby makes an award to the claimants in the amount stipulated by the parties, which sum is $4,000.00.
Award of $4,000.00.